DETAILED OFFICE ACTION

Response to Arguments
Applicant's arguments filed 12/20/2021, pg. 6, regarding the status of the claims is hereby acknowledged.
Applicant's arguments filed 12/20/2021, pg. 6-7, regarding the rejection of claims 1-20 under 35 U.S.C. 103 have been fully considered. In view of the applicant’s arguments regarding Gupta, and in an effort to advance prosecution, the examiner will withdraw prior art rejection relating to the teachings of Gupta and provide a new grounds of rejection with newly found prior art for claims 1-20. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation

Regarding claims 9-15, the claims are directed to a system comprising a filter, a cue adjuster, and a packet merger as supported in the original specification, pg. 10, filed 12/20/2019. The examiner is interpreting the filter as structure and the applicant’s specification has further disclosed the filter is coupled to the cue adjuster and a packet merger in Fig. 2 that is integrated in processor 114 which are also interpreted as structure coupled to the filter. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Haberman; Seth et al. US 8763029 B1 (hereinafter Haberman) and in further view of Millar, Keith WO 2011/001207A9 (hereafter Millar) and in further view of "Digital Program Insertion Cueing Message for Cable," Society of Cable Telecommunications Engineers, Engineering Committee, Digital Video Subcommittee, American National Standard ANSI/SCTE 35, 37 pages (2004) (hereafter SCTE Standards).
Regarding claim 1, “a method comprising: receiving a provider stream including break cue data packets having time stamps corresponding to breaks in a media program in the provider stream; generating adjusted break cue data packets by adjusting time stamps of the break cue data packets; merging the break cue data packets and the adjusted break cue data packets into a data stream; generating an adjusted provider stream by inserting the data stream into the provider stream; and transmitting the adjusted provider stream from a satellite transponder” Haberman teaches all the elements of claim 1 except “generating adjusted break cue data packets by adjusting time stamps of the break cue data packets; merging the break cue data packets and the adjusted break cue data packets into a data stream; generating an adjusted provider stream by inserting the data stream into the provider stream” Haberman Fig. 2 and col. 2:45-67 to col. 4: 1-12 and 5:6-67 to col. 6:1-55 – transmitting provider stream from a satellite headend wherein the system allows the headend to insert receiver instructions comprising splice information table including metadata messages to instruct the receiver on which addressable advertisements to show in an upcoming break with relative time position within the addressable advertising break. Whereas Haberman teaches a satellite headend without using the term transponder, a person of ordinary skill in the art would have understood that transponders are typical components of a satellite headend transmitting provider streams.
generating adjusted break cue data packets by adjusting time stamps of the break cue data packets; merging the break cue data packets and the adjusted break cue data packets into a data stream; generating an adjusted provider stream by inserting the data stream into the provider stream), in an analogous art, Millar teaches a pts_adjustment (corresponds to generating adjusted break cue data packets by adjusting time stamps of the break cue data packets) and other forms of adjusting the duration of a break by inserting modified splice information data by adjusting time stamps of original break cue data packets and combining the original break cue data packets and the adjusted break cue data packets into a data stream (See Millar pg. 7:18-34 to pg. 10:1-34 – splice info section comprises signaling data and timestamp data for breaks/advertisements including cueing messages; pg. 43 splice time when modified by pts_adjustment specifies the time of the splice point and pts_time when modified by pts_adjustment represents the time of the intended splice point; pg. 29 section 5.6 – messages may be modified by any downstream device that forwards the in-stream to downstream devices including modify the pts_adjustment field; pg. 35-36 describing pts_adjustment A 33 bit unsigned integer that appears in the clear and that shall be used by a splicing device as an offset to be added to the (sometimes) encrypted pts time field(s) throughout this message to obtain the intended splice time(s). When this field has a zero value, then the pts time field(s) shall be used without an offset. Normally, the creator of a cueing message will place a zero value into this field. This adjustment value is the means by which an upstream device, which restamps pcr/pts/dts, may convey to the splicing device the means by which to convert the pts time field of the message to a newly imposed time domain. It is intended that the first device that restamps pcr/pts/dts and that passes the cueing message will insert a value into the pts adjustment field, which is the delta time between this device's input time domain and its output time domain. All subsequent devices, which also restamp pcr/pts/dts, may further alter the pts adjustment field by adding their delta time to the field's existing delta time and placing the result back in the pts adjustment field. Upon each alteration of the pts adjustment field, the altering device must generating adjusted break cue data packets by adjusting time stamps of the break cue data packets; merging the break cue data packets and the adjusted break cue data packets into a data stream; generating an adjusted provider stream by inserting the data stream into the provider stream). As discussed above with respect to the term “transponder” not mentioned in Haberman but as understood by a person of ordinary skill in the art to refer collectively to a satellite transmitter/receiver subsystem, Millar pg. 29:1-5 and section 5.6 discloses the invention comprises a Satellite transmitter/receiver, remultiplexer.
	The motivation to modify Haberman with the teachings of Gupta is further evidenced by SCTE Standards. As discussed above, Haberman discloses that provider streams include break cue data packets having time stamps corresponding to breaks in a media program in the provider system which the applicant’s arguments to not appear to dispute. Haberman does disclose adjusting the time reference with respect to when an advertisement is presented. For example, Haberman discloses “pts_adjustment” in col. 7 Table 1. More importantly, when reviewing the pts_adjustment as disclosed in the SCTE Standards information referenced above, the SCTE discloses the following in Section 5.5, 7.2.1, and 7.1.
             
    PNG
    media_image1.png
    143
    999
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    357
    916
    media_image2.png
    Greyscale

        
    PNG
    media_image3.png
    157
    939
    media_image3.png
    Greyscale

       Wherein the applicant’s independent claim 1 recites 1) receiving a provider stream… 2) transmitting the adjusted provider stream from a satellite transponder, a person of ordinary skill in the art would have reasonably inferred that the claims recites a rearrangement of elements disclosed by Haberman because, in the applicant’s independent claim 1, after receiving a provider stream, then any device that alters the timing information is a device that passes the cue messages to a downstream device (e.g., satellite transponder or a client device). The SCTE Standards referenced above discloses sending a separate packet with new data without canceling the old message via a cue message (i.e., the original break cue data packets and an adjusted break cue data packets) but also states that upon each alternation of the pts_adjustment field, the altering device must recalculate the CRC_32 field which is interpreted as encoding a new packet with the pts_data. However, based on the teachings of Millar, a person of ordinary skill in the art would have reasonably inferred that if a downstream device accesses a cueing message to include a pts_adjustment modified packet, then the downstream device would be able to transmit the original break message timing data in addition to the pts_adjustment packet in the same datastream (or 
Therefore, it would have obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Haberman’s invention for transmitting provider stream from a satellite headend to enable the headend to insert receiver instructions within timing data comprising splice information table including metadata messages to instruct the receiver on which addressable advertisements to show in an upcoming break with relative time position within the addressable advertising break by further incorporating known elements of Millar’s invention for enabling a provider to generate an adjusted provider stream by inserting modified splice information data by generating a packet for adjusting time stamps of original break cue data packets and combining the original break cue data packets and the adjusted break cue data packets into a data stream in order to enable providers to further modify advertisement avails with offset regional content as taught by SCTE Standards. 
Regarding claim 2, “further comprising merging break description data packets into the data stream” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Millar pg. 52-53 Table 8-6  and 8-7 break description identifiers for packets inserted with splice information data.

Regarding claim 3, “wherein the break description data packets indicate promotional messages to insert at breaks in the media program” is further rejected on obviousness grounds as discussed in the rejection of claims 1-2 wherein Millar pg. 52-53 Table 8-6 and 8-7 break description identifiers for packets inserted with splice information data comprise commercials/advertisements identifiers and wherein the dictionary definition of “promotion” comprises something devised to publicize or advertise a product as a television commercial are promotional messages.
Regarding claim 4, “wherein the break description data packets, the break cue data packets, and the adjusted break cue data packets have a same packet identification” is further rejected on obviousness grounds as discussed in the rejection of claims 1-3 wherein Millar pg. 23 teaches a PID, PID Stream and Program comprising a packet identifier and all the packets with the same PID within a transport stream. See also Millar Section 5.3, 7.1 stating that the standard establishes that the splice information table is carried on a per-program basis in one or more PID stream(s) with a designated stream type. As such, wherein the combination of prior art as disclosed in the rejection of claim 1-3 render obvious the transmission of data packets in the same data stream, then a person of ordinary skill in the art would have seen the obvious benefit of utilizing the PID and PID Stream for all the packets in the same data stream. 
   Regarding claim 5, “wherein the break cue data packets have a first table identification, the break description data packets have a second table identification, and the adjusted break cue data packets have a third table identification” is further rejected on obviousness grounds as discussed in the rejection of claims 1-4 wherein Millar Section 5.3, 7.1, 7.2 stating that the standard establishes that the splice information table is carried on a per-program basis in one or more PID stream(s) with a designated stream type. As such, wherein the combination of prior art as disclosed in the rejection of claims 1-4 render 
   Regarding claim 7, “wherein the break cue data packets include SCTE-35 cue tones” is further rejected on obviousness grounds as discussed in the rejection of claim 1-5 wherein Haberman teaches col. 6:15-55. See also Millar section 5.3, 8.3.1 an identifier is intended to replicate the functionality of the cue tone system used in analog systems to ad insertion. 
   Regarding claim 8, “further comprising receiving an offset value corresponding to an error in the time stamps of the break cue data packets, wherein adjusting time stamps from the break cue data packets includes adjusting the time stamps based on the offset value” is further rejected on obviousness grounds as discussed in the rejection of claim 1-5 and 7 based on the combination of the teachings of Haberman, Millar, and SCTE Standards wherein Haberman further taches col. 6:3-14 and col. 7 Table 2 disclosing offset parameters and wherein the marker messages of the present invention provide receivers with an approach for error correction. For example, marker messages may be inserted with a sub-second frequency (e.g., every 100 milliseconds). When the receiver is instructed to switch to addressable advertisement A that is in another transport stream from the stream that is carrying the television program and the addressable advertisement is not present, the receiver detects the lack of incoming marker messages and returns to the stream carrying the television program almost instantaneously as opposed to showing black screens for the remainder of the advertising break. 
   Regarding claim 9, the claim is further rejected on obviousness grounds as discussed in the rejection of claims 1-5 and 7-9. Wherein claim 9 further recites the limitation of a “filter”, Millar of record discussed in the rejection of claims 1-8 further teaches pg. 29:1-5 wherein the claimed “filter” corresponds to Millar’s filtering process (i.e., If the cue identifier descriptor is utilized, the splicing or multiplexing device may use that information to be more selective of the PIDs on which it will act. Some possible reasons for utilizing multiple PIDs for this message include selective delivery of cue messages for different tiers of advertising or for separating cue messages from segmentation messages. The delivery equipment (Satellite transmitter/receiver, remultiplexer) may PID filter the stream to only allow one or a small number of the PIDs to be passed in-stream.)  The limitations with respect to a cue adjuster and a packet merger as rejected as discussed in the rejection of claim 1 wherein the combination of Haberman, Millar, and SCTE Standards render obvious that packets are adjusted, combined, remultiplexed to a PID Stream with the same PID. With respect to a break data server, Millar teaches receiving devices comprise servers and wherein receiving devices act upon splice information (See section 7.1 and pg. 24; see also pg. 4:27-34 to pg. 5:1-2 combination of satellite-computer network wherein a person of ordinary skill in the art would reasonably infer that a Satellite receiver comprises receiving devices such as servers). A person of ordinary skill in the art would reasonably infer that a Satellite-computer network comprises satellite transponders as discussed in the rejection of claim 1 and further incorporate receiving devices operating in a computer network to receive original cue data packets, adjusted break cue data packets, and break description data as discussed in the rejection of claims 1-5 and 7-9.
Therefore, it would have obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Haberman’s invention for transmitting provider stream from a satellite headend to enable the headend to insert receiver instructions within timing data comprising splice information table including metadata messages to instruct the receiver on which addressable advertisements to show in an upcoming break with relative time position within the addressable 

   Regarding claim 10, “further comprising multiplexer configured to receive the data stream from the packet merger and to generate an adjusted provider stream by inserting the data stream into the provider stream” Wherein claim 10 further recites the limitation of a “multiplexer”, Millar of record discussed in the rejection of claims 1-5 and 7-9 further teaches pg. 29:1-5 wherein the claimed “multiplexer” corresponds to Millar’s Satellite transmitter/receiver, remultiplexer process (i.e., If the cue identifier descriptor is utilized, the splicing or multiplexing device may use that information to be more selective of the PIDs on which it will act. Some possible reasons for utilizing multiple PIDs for this message include selective delivery of cue messages for different tiers of advertising or for separating cue messages from segmentation messages. The delivery equipment (Satellite transmitter/receiver, remultiplexer) may PID filter the stream to only allow one or a small number of the PIDs to be passed in-stream.)  The limitations with respect to a cue adjuster and a packet merger as rejected as discussed in the rejection of claim 1 wherein the combination of Haberman, Millar, and SCTE Standards. Therefore, it would have obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Haberman’s invention for transmitting provider stream from a satellite headend to enable the headend to insert receiver instructions within timing data comprising splice information table including metadata messages to instruct the receiver on which addressable advertisements to show in an upcoming break with relative time position within the addressable advertising break by further incorporating known elements of Millar’s invention for enabling a provider to filter stream packets to generate an adjusted 
   Regarding claim 11, “wherein the cue adjuster receives an offset value corresponding to an error in the time stamps of the break cue data packets, wherein the cue adjuster adjusts the time stamps from the break cue data packets based on the offset value” is further rejected on obviousness grounds as discussed in the rejection of claims 1-5 and 7-10 wherein Haberman col. 6:3-14 and col. 7 Table 2 disclosing offset parameters and wherein the marker messages of the present invention provide receivers with an approach for error correction. For example, marker messages may be inserted with a sub-second frequency (e.g., every 100 milliseconds). When the receiver is instructed to switch to addressable advertisement A that is in another transport stream from the stream that is carrying the television program and the addressable advertisement is not present, the receiver detects the lack of incoming marker messages and returns to the stream carrying the television program almost instantaneously as opposed to showing black screens for the remainder of the advertising break.

   Regarding claim 12, “wherein the packet merger is configured to receive the adjusted break cue data packets from the break data server” is further rejected on obviousness grounds as discussed in the rejection of claims 1-5 and 7-11 wherein with respect to the claimed servers, Millar teaches receiving devices comprise servers and wherein receiving devices act upon splice information (See section 7.1 and pg. 24; see also pg. 4:27-34 to pg. 5:1-2 combination of satellite-computer network wherein a person of ordinary skill in the art would reasonably infer that a Satellite receiver comprises receiving devices such as servers). A person of ordinary skill in the art would reasonably infer that a Satellite-computer network comprises satellite transponders as discussed in the rejection of claim 1 and further incorporate receiving 

   Regarding claim 13, “wherein the packet merger is configured to receive break description data packets from the break data server and to merge the break description data packets into the data stream” is further rejected on obviousness grounds as discussed in the rejection of claims 1-5 and 7-9 wherein with respect to the claimed servers, Millar teaches receiving devices comprise servers and wherein receiving devices act upon splice information (See section 7.1 and pg. 24; see also pg. 4:27-34 to pg. 5:1-2 combination of satellite-computer network wherein a person of ordinary skill in the art would reasonably infer that a Satellite receiver comprises receiving devices such as servers).
   Regarding claim 14, “wherein the break cue data packets, the adjusted break cue data packets, and the break description data packets have a same packet identification in the data stream” is further rejected on obviousness grounds as discussed in the rejection of claims 1-5 and 7-9 wherein Millar pg. 23 teaches a PID, PID Stream and Program comprising a packet identifier and all the packets with the same PID within a transport stream. See also Millar Section 5.3, 7.1 stating that the standard establishes that the splice information table is carried on a per-program basis in one or more PID stream(s) with a designated stream type. As such, wherein the combination of prior art as disclosed in the rejection of claim 1-3 render obvious the transmission of data packets in the same data stream, then a person of ordinary skill in the art would have seen the obvious benefit of utilizing the PID and PID Stream for all the packets in the same data stream.
   Regarding claim 15, “wherein the break cue data packets and the adjusted break cue data packets have a same packet identification and different table identifications” is further rejected on obviousness grounds as discussed in the rejection of claims 1-5 and 7-9 wherein Millar Section 5.3, 7.1, 7.2 stating that the standard establishes that the splice information table is carried on a per-program basis in one or more PID stream(s) with a designated stream type. As such, wherein the combination of prior .

Claims 6, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Haberman; Seth et al. US 8763029 B1 (hereinafter Haberman) and in further view of Millar, Keith WO 2011/001207A9 (hereafter Millar) and in further view of "Digital Program Insertion Cueing Message for Cable," Society of Cable Telecommunications Engineers, Engineering Committee, Digital Video Subcommittee, American National Standard ANSI/SCTE 35, 37 pages (2004) (hereafter SCTE Standards) and in further view of Konig, Richard et al. US 20040189873 A1 (hereafter Konig).
Regarding claim 6, “wherein the first table identification is selected to be read by commercial satellite receivers, wherein the second and third table identifications are selected to be read by residential satellite receivers” is further rejected on obviousness grounds as discussed in the rejection of claims 1-5 wherein Haberman, Millar, and SCTE Standards teach all the elements of claim 6 except referencing the terms commercial and residential satellite receivers. Haberman teaches col. 9:6-67 – The commercial feeder is the transport stream that contains the addressable advertisements (or segments). It should also be noted that the frequency for the television program may be different from the frequency for the commercial feeder, or it may be the same (depending on whether the addressable advertisements are 
More importantly, Millar teaches utilizing tiered splicing for different customers (Section 6.2.2). Although, Millar does not use the term commercial and residential satellite receivers, the ability of Millar to target different customers would be interpreted as an intended use if specifying “commercial and residential satellite receiver.” Millar pg. 29:1-5 teaches that if the cue identifier descriptor is utilized, the splicing or multiplexing device may use that information to be more selective of the PIDs on which it will act…”Some possible reasons for utilizing multiple PIDs for this message include selective delivery of cue messages for different tiers of advertising or for separating cue messages from segmentation messages.” A person of ordinary skill in the art would reasonably infer, and appreciate the obvious benefit of addressing specific PIDs to specific users to transmit specific tables which transmitted using PID Streams  as discussed in the rejection of claims 1-5 and 7-8.
 More importantly, SCTE Standards teaches transmitting table identification to identify break description data packets and identify the adjusted break cue data packets. However, Haberman, Millar, and SCTE Standards do not disclose why a commercial satellite receiver and a residential satellite receiver obtain different tables. 
In an analogous art, Konig recognizes why a commercial satellite receiver and a residential satellite receiver obtain different splicing content wherein Konig para 47 teaches FIG. 2 illustrates a user relationship in which a broadcaster 200 transmits programming from a broadcaster uplink facility 202 

  
 Regarding the method claims 16, “a method, comprising: receiving break cue data packets including SCTE-35 cue tones; generating adjusted break cue data packets by adjusting the SCTE-35 cue tones in accordance with an offset value, wherein the break cue data packets and the adjusted break cue data packets have a same packet identification; generating a first table identification to identify unaltered break due data packets for commercial satellite receivers; generating a second table identification to identify break description data packets for residential satellite receivers; generating a third table identification to identify the adjusted break cue data packets for residential satellite receivers; inserting the adjusted break cue data packets into a television provider transport stream; and transmitting the television provider transport stream including the break cue data packets and the adjusted break cue packets, the first table identification, the second table identification and third table identification” is rejected as discussed in the rejection of claim 1 wherein Haberman, Millar, and SCTE Standards teach all the elements of claim 16 except do not use the terms “commercial” and “residential” as recited in “generating a first table identification to identify unaltered break due data packets for commercial satellite receivers; generating a second table identification to identify break description data packets for residential satellite receivers; generating a third table identification to identify the adjusted break cue data packets for residential satellite receivers.”
With respect to “generating a first table identification to identify unaltered break due data packets for commercial satellite receivers; generating a second table identification to identify break description data packets for residential satellite receivers; generating a third table identification to identify the adjusted break cue data packets for residential satellite receivers” Millar teaches utilizing tiered splicing for different customers (Section 6.2.2). Although, Millar does not use the term commercial and residential satellite receivers, the ability of Millar to target different customers would be interpreted as an intended use if specifying “commercial and residential satellite receiver.” Millar pg. 29:1-5 teaches that if the cue identifier descriptor is utilized, the splicing or multiplexing device may use that information to be more selective of the PIDs on which it will act…”Some possible reasons for utilizing multiple PIDs for this message include selective delivery of cue messages for different tiers of advertising or for separating cue messages from segmentation messages.” A person of ordinary skill in the art would reasonably infer, and appreciate the obvious benefit of addressing specific PIDs to specific users to transmit specific tables which transmitted using PID Streams as discussed in the rejection of claims 1-5 and 7-8.Millar Section 5.3, 7.1, 7.2 stating that the standard establishes that the splice information table is carried on a per-program 
	In an analogous art, Konig recognizes why a commercial satellite receiver and a residential satellite receiver obtain different splicing content wherein Konig para 47 teaches FIG. 2 illustrates a user relationship in which a broadcaster 200 transmits programming from a broadcaster uplink facility 202 through a satellite 204. Signals transmitted by the broadcaster 200 can be received by a plurality of locations, including a pub 206 run by pub owner 208 or a hotel 210 operated by hotel operator 212. Although two types of commercial establishments are illustrated, the invention is not limited to those commercial establishments nor is it limited only to commercial establishments. The invention can also be deployed for use in a residential environment. (Similarly Millar teaches targeting residential customers with specific advertising).  Konig para 162 teaches an optional time delay may exist between when a frame is broadcast universally and when that frame is actually displayed using any of the configurations described herein. The reason for the time delay is that when performing a manual detection, a slight delay is experienced before a human identifies an advertisement (or other segment) in a broadcast. A delay may also exist using automated detection as well while frames are analyzed and matched. In addition, there 
Therefore, it would have obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Haberman’s invention for transmitting provider stream from a satellite headend to enable the headend to insert receiver instructions within timing data comprising splice information table including metadata messages to instruct the receiver on which addressable advertisements to show in an upcoming break with relative time position within the addressable advertising break by further incorporating known elements of Millar’s invention for enabling a provider to generate an adjusted provider stream by inserting modified splice information data into tables for a receiver, by adjusting time stamps of original break cue data packets and combining the original break cue data packets and the adjusted break cue data packets into a data stream/or a separate data stream in order to enable providers to further modify advertisement avails with offset regional content as taught by SCTE Standards. It would have obvious to one of ordinary skill in the art before the effective filing data 
Regarding claim 17, “wherein the break cue data packets and the adjusted break cue data packets have different table identifications” is further rejected on obviousness grounds as discussed in the rejection of claims 1-8 and 16 wherein Millar Section 5.3, 7.1, 7.2 further teaches that the standard establishes that the splice information table is carried on a per-program basis in one or more PID stream(s) with a designated stream type. As such, wherein the combination of prior art as disclosed in the rejection of claims 1-8 and 16 render obvious the transmission of data packets in the same data stream using one or more PIDs in the same stream to update the PIDs with a table for each break cue data packets, break description data, and adjusted cue data packets (see Table 7-1 disclosing a table_id with a pts_adjustment that is interpreted as enabling the updating of Table_id information) that is understood to be transmitted with the same PID Stream identifier and updated as necessary in the same data stream as discussed in the rejection of claims 1-5 and 7-8, then a person of ordinary skill in the art would have seen the obvious benefit of utilizing the table_id, as being updatable, and a PID and PID Stream for all the original break cue data packets and adjusted/updated/and added packets with the same identifiers in the same data stream.
Regarding claim 18, “further comprising generating a data stream by merging the break cue data packets and the adjusted break cue data packets, wherein inserting the adjusted break cue data packets into the television provider transport stream includes inserting the data stream into the television provider transport stream” is further rejected on obviousness grounds as discussed in the rejection of claim 1-17 
Regarding claim 19, “wherein the television provider transport stream is an MPEG transport stream” is further rejected on obviousness grounds as discussed in the rejection of claim 1-17 wherein the Haberman, Millar, and SCTE Standards referenced above in the rejection of claims 1-17 renders obvious the multiplexing break cue data packets and adjusted break cue data packets for transmission to downstream devices and wherein Millar pg. 5:1-34 to pg. 6:1-19 teaches a headend for implementing the disclosed invention relating to updating splicing information data and discloses the transmission of the claimed content using MPEG.
Regarding claim 20, “wherein the television provider transport stream includes video data packets and audio data packets” is further rejected on obviousness grounds as discussed in the rejection of claim 1-17 wherein the Haberman, Millar, and SCTE Standards referenced above in the rejection of claims 1-17 renders obvious the multiplexing break cue data packets and adjusted break cue data packets for transmission to downstream devices and wherein Millar pg. 5:1-34 to pg. 8:1-15 teaches a headend for implementing the disclosed invention relating to updating splicing information data and discloses the transmission of the claimed content using MPEG for transmitting video and audio.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on generally Monday to Friday 10am-6pm (with alternative Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-270-3950.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/
Primary Examiner, Art Unit 2421